This case is here for the second time. In 351 Mass. 457, we affirmed the decree appealed from *778with certain modifications. Before the entry of the final decree after rescript, Rockingham Trailer Sales, Inc. (Rockingham) moved that the case be reopened and that it be recommitted to the master in order that his findings be revised. This motion was accompanied by an affidavit of counsel to the effect that the master had told him that “he never intended that his findings should draw [sic] the conclusion that Rockingham was an active participant in the fraud of Bradbury’s creditors.” An affidavit of the master was also presented in which he stated that “there was never any specific finding to the effect that Rocking-ham was an active participant in the scheme to defraud Bradbury’s creditors in . . . [his] report.” The judge denied the motion to recommit and entered a decree in accordance with the rescript. Rockingham appealed. There was no error. In 351 Mass. 457, we took notice of the absence of the finding alluded to by the master. Yet, for reasons set forth in the opinion, we held that the findings actually made were sufficient t¡o justify the decree that was ordered. The judge rightly concluded that the matter of recommittal for further findings was no longer open and that the only course open to him was to enter a decree in conformity with the rescript. See Carilli v. Hersey, 303 Mass. 82, 85. Moreover, the motion to recommit, even if open, was addressed to the discretion of the court.
Nicholas J. Decoulos for the defendant Rockingham Trailer Sales, Inc.
William E. O’Brine for the plaintiffs.

Decree affirmed with double costs.